VAN ORSDRT,, Associate Justice.
Appellees, plaintiffs below, on August 1, 1918, purchased certain premises in the District of Columbia for occupancy as a residence. The purchase was subject to a lease held by defendant which expired September 4, 1918. At the expiration of the lease, this action was brought to recover possession of the premises. From a judgment for plaintiffs, this appeal was taken.
It matters not, either that two of the plaintiffs were in the employ of the government, or that defendant was caring for 11 persons in the employ of the government; since the case is not within the provisions of the Saulsbury Resolution of May 31, 1918. 40 Stat. 593, c. 90. Maxwell v. Brayshaw, 49 App. D. C. -, 258 Fed. 957.
The judgment is affirmed, with costs.
Affirmed.